 Case 2:20-cv-00138-CJC-AFM Document 56 Filed 12/08/20 Page 1 of 1 Page ID #:427

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                   JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       CV 20-00138-CJC (AFMx)                              Date     December 8, 2020
 Title          Arash Yaghoubzadeh v. Law School Admission Council, Inc.



 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                   Cheryl Wynn                                          Not Reported
                   Deputy Clerk                                        Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                          TO DISMISS


       Having been advised by the parties that this action has been resolved (see Stipulation
to Dismiss Case With Prejudice [55]), the Court hereby orders the action dismissed with
prejudice, and all proceedings and deadlines vacated.




                                                                                  -      :        -
                                                  Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
